Citation Nr: 1224425	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance or for being housebound.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to January 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2011, the Board remanded the instant appeal for additional development of the record.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2011 remand, the Board directed that the Veteran be scheduled for an appropriate VA examination or examinations to determine whether she had a permanent need for regular aid and attendance or was housebound due to her disabilities.  On examination in July 2011, a VA physician noted that the Veteran had a neck disability, a bilateral knee disability, hypertension, and questionable mental capacity.  With respect to history, the Veteran reported that she had bladder incontinence and that she was waiting to be evaluated at a VA facility within a couple of weeks for possible surgery.  Following examination, the physician concluded that the Veteran did not require any aid and attendance on the basis of her physical conditions.   She did not provide a discussion of the rationale for her conclusions, as required in the Board's remand order.  Because the examiner did not include a discussion of the underlying reasons for her conclusion, the examination is inadequate for the purpose of adjudicating the Veteran's claim for special monthly pension.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)   The U.S. Court of Appeals for Veterans Claims (Court) has stated that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Furthermore, the July 2011 VA examiner also stated that the Veteran required a mental health evaluation to determine whether she required aid and attendance on the basis of her mental health condition.  As psychiatric issues were identified upon the examiner's review of the record, and she has pointed to the need for assessment in this regard, the Board concludes that a VA psychiatric examination should be carried out on remand.  

With respect to the Veteran's psychiatric functioning, the Board notes that in July 2009 the Veteran submitted a release form that identified Grand Lake Mental Health Center and indicated that she had undergone treatment there from September 2008 to the present.  It does not appear that records from this provider were sought.  The Veteran should be asked to complete a current release for this provider if she wishes VA to obtain the identified records.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she complete a current release form for records from Grand Lake Mental Health Center if she wishes VA to obtain those records.  Upon receipt of a properly completed release form, obtain and associate with the claims file the identified records.



2.  Return the claims file to the physician who conducted the July 2011 aid and attendance examination.  She should be requested to review the file and her examination report, and provide a discussion of the reasoning for her conclusion that the Veteran does not require aid and attendance based on her physical disabilities.  If the same examiner is unavailable, a new opinion should be sought.

3.  Schedule the Veteran for an appropriate VA psychiatric examination to determine whether she has a permanent need for regular aid and attendance or is housebound due to a psychiatric disability.  The claims file must be forwarded to the examiner for review.  A complete history should be elicited from the Veteran.  All necessary tests should be completed, and their results reported in detail.

The examiner should determine the nature, extent, and severity of all current psychiatric disorders.  The examiner should then render an opinion as to whether such disorders result in mental impairment that leave the Veteran substantially confined in her dwelling and immediate premises (with reasonable certainty that such disorder and resultant confinement will continue throughout her lifetime), or render her so helpless as to require the regular aid and attendance of another person.  

The examiner is requested to consider each existing psychiatric disorder and its impact on the Veteran's ability to perform acts of daily living, such as keeping herself clean and presentable; feeding, dressing, and undressing herself; attending to her needs of nature; and mental incapacity which requires care of assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

4.  The Veteran is notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


